                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                    No. 20 CR 231
              v.
                                                    Judge John Z. Lee
 YEN CHAM YUNG

    SUPPLEMENTAL PROTECTIVE ORDER GOVERNING DISCOVERY

      Upon the unopposed motion of the government, pursuant to Federal Rule of

Criminal Procedure 16(d), it is hereby ORDERED:

      1.     Consistent with the terms of Federal Rule of Criminal Procedure 16, the

government previously provided certain discovery to defendants. Certain materials

still to be disclosed by the government contain particularly sensitive information, the

unrestricted dissemination of which could adversely affect the privacy and safety of

third parties and governmental interests independent of this matter. This

information consists of documents obtained from the defendant’s residences during

the course of the investigation (the “Attorneys’-Eyes-Only Materials”). The

Attorneys’-Eyes-Only Materials shall be plainly marked by the government prior to

disclosure. For written materials, the pages that are Attorney’s-Eyes-Only will be

individually marked. For other items, such as audio or video recordings, the media

containing those recordings will be marked in the same manner.

      2.     Neither the Attorneys’-Eyes-Only Materials nor the information

contained therein may be disclosed to any persons other than counsel for defendant

(defined as counsel of record in this case) or investigators employed by defendant’s
counsel to assist the defense (“authorized persons”), without prior notice to the

government and authorization from the Court. Absent prior permission from the

Court, the Attorneys’-Eyes-Only Materials shall not be included in any public filing

with the Court, and instead shall be submitted under seal.

      3.     Defendants’ counsel and authorized persons shall not copy or reproduce

the Attorneys’-Eyes-Only Materials except for use in connection with this case by

defendants’ counsel and authorized persons. Such copies and reproductions shall be

treated in the same manner as the original materials.

      4.     Defendants’ counsel and authorized persons shall not disclose any notes

or records of any kind that they make in relation to the contents of the Attorneys’-

Eyes-Only Materials, and all such notes or records are to be treated in the same

manner as the original materials.

      5.     Before providing the Attorneys’-Eyes-Only Materials to an authorized

person, defense counsel must provide the authorized person with a copy of this Order

and require the authorized person to sign a statement acknowledging that the

authorized person has received a copy of and reviewed this Order, and has agreed to

be bound by its terms and conditions subject to sanctioning by the Court for any

violations of this Order. Defense counsel shall maintain a copy of the signed

statement of each authorized person for a period of twelve months after the

conclusion of all stages of this case and shall provide copies of the signed statement

of all authorized persons to the government upon request.




                                          2
      6.     The defendant is authorized to review the Attorneys’-Eyes-Only

Materials in the possession of defense counsel or other authorized persons but cannot

retain or possess the material.

      7.     Upon conclusion of all stages of this case, all of the Attorneys’-Eyes-Only

Materials and all copies made thereof shall be disposed of in one of three ways, unless

otherwise ordered by the Court. The Attorneys’-Eyes-Only Materials may be

(1) destroyed; (2) returned to the United States; or (3) retained in defense counsels’

case files. The Court may require a certification as to the disposition of any such

Attorneys’-Eyes-Only Materials. In the event that the Attorneys’-Eyes-Only

Materials are retained by defense counsel, the restrictions of this Order continue in

effect for as long as the Attorneys’-Eyes-Only Materials are so maintained, and the

Attorneys’-Eyes-Only Materials may not be disseminated or used in connection with

any other matter without further order of the Court.

      8.     To the extent any Attorneys’-Eyes-Only Materials are produced by the

United States to defendant or defendants’ counsel by mistake, the United States shall

have the right to request the return of the material and shall do so in writing. Within

five days of the receipt of such a request, defendant or defendant’s counsel shall

return all such material if in hard copy, and in the case of electronic materials, shall

certify in writing that all copies of the specified material have been deleted from any

location in which the material was stored.

      9.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been




                                           3
received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of discovery materials in judicial proceedings in this case, except

that any document filed by any party which attaches or otherwise discloses specially

identified sensitive information as described above shall be filed under seal to the

extent necessary to protect such information, absent prior permission from this

Court.

         10.   Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

                                                ENTER: 5/25/21



                                                JOHN Z. LEE
                                                District Judge
                                                United States District Court
                                                Northern District of Illinois




                                            4
